Citation Nr: 1114530	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-25 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from June 1957 to August 1983.  He died in May 1994.  The appellant is the surviving child of the Veteran.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying the benefit sought on appeal.  It was previously before the Board in a July 2008 remand for additional notice and development.  The Board again remanded this case in August 2009, and it has now returned for an appellate disposition. 


FINDINGS OF FACT

1. The Veteran died as the result of diffuse pulmonary alveolar damage, due to or as a consequence of progressive scleroderma with renal crisis.

2.  The competent and probative evidence weighs against finding that service-connected hypertension or any other incident of military service, including presumed Agent Orange exposure, caused or contributed substantially or materially to the cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria are not met for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from May 2006 through December 2009, the RO informed the appellant as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the appellant to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

As an additional notice requirement, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a new standard as to notice under the VCAA pertaining to a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310 (where premised upon service- connected or compensable disability).  Generally, the notice provided must include: (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and  (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The above criteria were all met through the September 2008 notice correspondence provided to the appellant, along with supplemental information provided through the December 2009 follow-up correspondence. 

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice correspondence all followed issuance of the January 2004 RO rating decision on appeal, and thus did not comport with the definition of timely notice.  However, the appellant has had an opportunity to respond to the notice correspondence in advance of the most recent December 2010 Supplemental Statement of the Case (SSOC) readjudicating his claim.  There is no objective indication of any further relevant information or evidence that must be associated with the record.  The appellant has therefore had the full opportunity to participate in the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has also taken appropriate action to comply with the duty to assist the appellant in this case, acquiring private treatment records from during the Veteran's lifetime, and obtaining VA medical opinions regarding the underlying medical conditions that caused or contributed to the Veteran's death.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is no indication of further medical evidence to obtain in connection with the claim for service connection for the cause of the Veteran's death, or other action necessary to supplement the record.  In support of his claim, the appellant has provided private treatment records.  He previously requested a Travel Board hearing, but did not appear for it on the scheduled date.  As he has not requested another hearing, his prior request is deemed withdrawn.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.  

Background and Analysis

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in dependency and indemnity compensation (DIC) claims).  See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

The Veteran's death certificate indicates that he died in May 1994 from the immediate cause of diffuse pulmonary alveolar damage, with an approximate interval due to or as a consequence of progressive scleroderma with renal crisis.  The approximate interval between onset and death was three weeks for immediate cause of death and three years for secondary cause.  

Service treatment records (STRs) on file are absent specific mention of either scleroderma, or any form of lung or respiratory ailment.  The Veteran's August 1983 examination for purposes of separation does indicate hypertension, poorly controlled.  Further noted is proteinuria, present since 1978. 

By a May 1984 rating decision, the RO granted a claim for service connection for hypertension.  Service connection for a kidney condition was denied. 

Medical records following military separation include a hospitalization summary from the Johns Hopkins Hospital after an 11-day hospitalization in January 1992, indicating as to medical history, that hypertension was diagnosed in 1986 and treated with unknown medications.  Further indicated was that the Veteran was otherwise healthy until June 1990, when he presented with a symmetrical polyarthritis in his proximal and distal joints, and was diagnosed as having rheumatoid arthritis and treated with pulse steroids.  He did well for several months, and then had an exacerbation of polyarthritis.  He was again treated with similar medication, and in the summer of 1991 was diagnosed with scleroderma.  The Veteran was status quo until late-December 1991, when he developed nausea, vomiting, generalized achiness and other symptoms, and was then transferred to the Johns Hopkins Hospital.  The impression of the Veteran when he was admitted was that he had diffuse, rapidly progressive systemic sclerosis with a scleroderma renal crises probably having had a seizure at home.  Blood pressure was initially high but was adequately decreased on hospitalization.  The diagnosis on discharge was of scleroderma renal crisis; acute renal failure; systemic sclerosis, diffuse; lower extremity weakness; chronic immunosuppressive drug therapy; heme-positive stools/anemia; positive family history of colon cancer; moderate hypertension.

The report of a one-month hospitalization at Walter Reed Army Medical Center beginning in February 1992 indicates a similar diagnostic summary on discharge,  of systemic scleroderma; Raynaud's syndrome; hypertensive renal disease; anemia; and unspecified disorder of the kidney and ureter.  

A February 1994 hospitalization report from Walter Reed indicates the Veteran presented with diffuse inflammatory collagen vascular disease, and previous history of scleroderma, renal cysts and multiple manifestations to include severe polyarthritis, arthropathy involving the hands and interstitial lung disease, deteriorating in renal function now.  Diastolic blood pressure had been controlled on existing management.  On discharge the Veteran's condition was improved with better mobility and decreased pain to all joints and decreased inflammation.  

There is on file the May 1994 autopsy report from Walter Reed hospital.  The report describes a clinical history involving scleroderma and chronic renal disease.  The Veteran had been admitted in April 1994 for worsening dyspnea, low grade temperature and decreased renal function.  He was transferred to the intensive care unit the following month with acute dyspnea and tachycardia after an exacerbation of his dyspnea while undergoing pulmonary function testing.  His final hospitalization was marked by episodes of worsening dyspnea and cardiac arrhythmias.  The autopsy report further reflects a final diagnosis of diffuse alveolar damage with hemorrhage.  The final summary indicates that the Veteran presented to the hospital complaining of worsening dyspnea and continued to deteriorate.  The clinical impression of adult respiratory distress syndrome had been confirmed histologically.  

In October 2008, pursuant to an earlier Board remand directive, a VA medical opinion was obtained on whether the Veteran had a service-connected disability that caused or lent assistance to the cause of his death, including whether service-connected hypertension was a contributing factor.  The VA examiner initially noted his review of the claims file.  A review of the autopsy report essentially showed that the Veteran had presented to the hospital complaining of worsening dyspnea.  It was further noted in the report that hemorrhage was contained in the lungs and was felt to be the cause of anemia.  Severe hypoxemia and decreasing lung compliance required mechanical ventilation.  The mortality rate averaged 50 percent, and the course was rapid with death occurring within days to weeks.  

The VA examiner then opined that it was less likely as not that the scleroderma or renal crisis was aggravated by service-connected hypertension.  The stated rationale was that it appeared that the Veteran suffered from renal failure secondary to scleroderma and that it appeared death was related to complications from the scleroderma.  There was not documentation or evidence to support aggravation of the scleroderma or renal crisis from service-connected hypertension.  Rather, the disability that appeared to have been responsible for death was the scleroderma.  This condition was well known to have a poor prognosis and a relatively high morbidity and mortality rate.  There were not good treatment options at that time for this disorder.  According to the examiner, kidney failure caused by scleroderma would cause elevation in systemic blood pressure, but the high blood pressure was less likely to worsen the scleroderma.  

The RO thereafter requested a supplemental medical opinion, in light of the fact that the autopsy report from Walter Reed noted the Veteran had atherosclerosis of the aortic arch and left ventricular hypertrophy, and earlier medical records had noted a diagnosis of hypertensive renal disease.  The new opinion was deemed necessary to address whether the service-connected hypertension, or any diagnosed hypertensive renal or cardiovascular disease contributed to the Veteran's death.

A supplemental opinion was obtained in March 2009.  The VA examiner found that the Veteran as likely as not had minimal hypertensive renal disease in the form of proteinuria (protein in the urine), had hypertensive heart disease in the form of concentric left ventricular hypertrophy (LVH), and renal disease secondary to scleroderma.  However, it was deemed less likely as not that the hypertension or any hypertensive renal or heart disease contributed to the Veteran's death.  The examiner indicated that as noted in a literature review, the Veteran had a lung condition which carried an extremely high mortality rate.  Further noted was that the kidney and heart conditions from hypertension were not life threatening nor were they severe enough at the time of death to contribute to the Veteran's death.  Rather, the Veteran had a very serious life threatening disease with serious comorbid involvement of other organ systems, the lungs and kidneys.  There was not clinical evidence available on review of the medical record that suggested hypertensive renal and/or heart disease contributed to the Veteran's death.

Meanwhile, a literature review on scleroderma was performed.  Regarding pulmonary disease, pulmonary involvement was seen in more than 70 percent of patients with scleroderma.  The two principal clinical manifestations of lung involvement were interstitial lung disease (also calleged fibrosing alveolitis or pulmonary fibrosis) and pulmonary vascular disease, leading to pulmonary arterial hypertension.  Regarding renal disease, autopsy studies suggested that 60 to 80 percent of patients with scleroderma had pathologic evidence of kidney damage.  Impaired renal reserve might be present in the absence of clinical renal disease.  Some degree of proteinuria, a mild elevation in the plasma creatinine concentration, and/or hypertension was observed in as many as 50 percent of patients.  Regarding scleroderma renal crisis, severe and life threatening renal disease developed in approximately 10 to 15 percent of patients.  

Based upon the Board's comprehensive and careful review of the record, it is determined that the claim for service connection for the cause of the Veteran's death must be denied.  In light of all available medical evidence, there is no showing that a disability of service origin either caused or contributed substantially and materially to the Veteran's death.  The Board reaches this determination with particularly close attention given to the role, if any, that hypertension, as the Veteran's one service-connected disability, manifested in the series of events preceding his death.  Consideration has also been afforded to the Veteran's documented medical history during and since service, in furtherance of whether there is any other medical condition by which an etiological link could be established between the cause of death, and military service.  These inquiries do not establish that a service-related disability was a cause of or contributing factor to the Veteran's death.

Initially, the medical condition underlying the Veteran's death, of progressive scleroderma with renal crisis, did not originate from or manifest during a period of active military service.  This is taking into account the fact that the condition of scleroderma was diagnosed initially in 1991, some eight years post-service.  Whereas there are regulations in effect under which service connection will automatically be presumed for specific "chronic" conditions manifesting post-service, and scleroderma is one of these conditions, it is further mandated that the disorder in question have first manifested to a compensable degree within one-year of military separation.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  The Veteran's scleroderma manifested to a compensable degree well outside of the one-year timeframe, and therefore would not be eligible for presumptive service connection.  Nor is there otherwise any evidence to the effect that this condition actually began during service.  (Meanwhile, the condition of renal crisis by every treating physician has been noted as a complication of underlying scleroderma, and not an independently manifesting disorder with a potential direct original incurrence in service.) Thus, the illnesses directly associated with the cause of the Veteran's death are not subject to service connection.

Considering the impact of service-connected hypertension upon the Veteran's overall state of health, the VA medical opinion issued in October 2008 addressed that issue on review of the medical file and found that hypertension was not implicated in the cause of the Veteran's death.  The VA examiner found instead that death was related to complications from scleroderma.  See Dorland's Illustrated Medical Dictionary at 1668 (30th Ed. 2003) (defining systemic scleroderma as "a systemic disorder of the connective tissue characterized by hardening and thickening of the skin, abnormalities of both microvasculature (telangiectasias) and larger vessels (Raynaud's phenomenon), and fibrotic degenerative changes in body organs such as the heart, lungs, kidneys, and gastrointestinal tract.").  This condition was indicated to have a relatively poor prognosis and high mortality rate, and by itself was the cause of the Veteran's final illness.  Meanwhile, there was nothing in the extensive medical records to indicate hypertension played any role in the cause of death.  In particular, the examiner noted, kidney failure related to scleroderma would have actually caused a rise in systemic blood pressure, but even this could not be expected to worsen scleroderma.  The preceding opinion is based upon a detailed medical history inquiry, and offers a supporting rationale, and therefore carries probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).  It effectively rules out a causal linkage between service-connected hypertension, and the established medical diagnosis of scleroderma with respiratory complications that were noted to have been the cause of death.  The underlying reasoning given is that scleroderma and its manifestations were sufficiently pronounced in severity as to account by themselves as the only cause of death, and further, that hypertension would not be expected to have contributed to this process.  

There is no competing medical opinion, or other medical evidence indicating or suggesting that hypertension either brought upon, or chronically worsened the condition of scleroderma.  For instance, in the post-service medical records from during the Veteran's lifetime, there is no specific reference anywhere to hypertension as a suspected factor in the worsening of scleroderma and attendant illnesses.  While there is reference to efforts to stabilize hypertension, often this was in regard to hypertension considered to have been exacerbated by the underlying scleroderma condition itself, and not the opposite medical relationship.  

Further, pertaining to both hypertensive renal disease and hypertensive vascular disease, both of which apparently developed secondarily to the Veteran's service-connected hypertension, there is likewise no showing that these complications of service-connected disability caused or contributed to the Veteran's death.  As clearly set forth within the March 2009 VA supplemental medical opinion, neither hypertensive renal disease nor hypertensive vascular disease were serious life threatening conditions at the time of the Veteran's death, and instead were minimal in nature and not severe enough to contribute to death.  There is no medical evidence to the contrary on this matter.

In summary, the competent and probative evidence does not demonstrate any form of medical association between hypertension and the cause of the Veteran's death.  There is also no indication of any such association that exists between hypertension-related illnesses -- hypertensive renal disease and hypertensive vascular disease -- and the cause of death.

The Board further considers whether there is any other incident of service for which it could reasonably be said caused or contributed to the Veteran's death.  On this subject, there are relatively few medical conditions of a systemic nature that appear to have manifested in service, the one notable exception being mention on his separation examination of proteinuria since 1978.  This having been said, proteinuria by itself is a laboratory finding without an underlying medical condition.  In this case, moreover, there is no indication of any conclusive medical diagnosis rendered as the cause of proteinuria.  Instead, to the extent the Veteran developed kidney problems post-service, these were routinely attributed to complications of his underlying scleroderma, not service.  To the extent the Veteran did show some signs of hypertensive renal disease post-service, this has already been addressed as noted above, as not a contributing factor to the cause of his death.  Essentially then, there is no other post-service systemic medical condition besides hypertension that had an ostensible link to the Veteran's military service, which would in turn require independent consideration as to whether it impacted the cause of the Veteran's death.

That does not fully end the inquiry into the impact of all incidents of service upon the Veteran's state of health, however, given the appellant's contention that the Veteran's exposure to Agent Orange from his Vietnam service was another factor behind the cause of his death.  Indeed, there is an applicable legal presumption that when a Veteran had service in the Republic of Vietnam during the Vietnam Era, his exposure to Agent Orange is conceded to have occurred.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents that appear at any point after military service, specifically, those conditions that are enumerated at 38 C.F.R. § 3.309(e).  In the present case, the Veteran has presumed Agent Orange exposure based upon his Vietnam Era service.  What is lacking however, is that scleroderma is not amongst those conditions listed at section 3.309(e) which may be presumed service-connected due to underlying herbicide exposure.  Moreover, as indicated through a National Academy of Science report issued in June 2007,  the VA Secretary has found that the credible evidence against an association between immune system disorders and herbicide exposure outweighs the credible evidence for such an association, and he has determined that a positive association does not exist.  See Notice, 72 Fed. Reg. 32,395-32,406 (June 12, 2007).  Therefore, presumptive service connection based on Agent Orange exposure is not available.  In addition, there is no competent and probative evidence otherwise indicating a causal linkage between scleroderma and Agent Orange exposure, as to potentially substantiate service connection on a direct basis.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  There is no physician's opinion or other documentary scientific evidence alluding to such a medical relationship.  It follows that exposure to Agent Orange as an incident of service does not warrant consideration as a contributing factor in the cause of the Veteran's death as a basis to establish entitlement to service connection for cause of death.

Accordingly, the competent evidence does not show that a disability of service origin caused, or substantially and materially contributed to the Veteran's death.  The Board has also wholly considered the appellant's contentions in this case; however, there must be competent and probative evidence establishing that the cause of the Veteran's death is service-related.  As the appellant is not shown to be other than a layperson, his unsubstantiated opinion cannot alone establish this claim, given that the matter of the cause of the Veteran's death is a complex medical question not within the purview of lay observation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


